COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 EX PARTE: JUAN CARPIO-CRUZ.                    §
                                                §               No. 08-10-00240-CR
                                                §
                                                §                 Appeal from the
                                                §
                                                §           Criminal District Court No. 1
                                                §
                                                §             of El Paso County, Texas
                                                §
                                                §           (TC# 20090D02854-DCR-1)


                                 JUDGMENT ON REMAND

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court granting habeas corpus relief and

render judgment denying the application for writ of habeas corpus in accordance with the

opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF OCTOBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating